Citation Nr: 9906437	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-42 180A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for bipolar disorder.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1959 to April 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the VA RO 
which denied service connection for bipolar disorder.  The 
veteran was scheduled for a Board hearing, but it was 
canceled at his request in February 1999.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bipolar disorder.  


CONCLUSION OF LAW

The veteran's claim for service connection for bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1959 to April 1963.  

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
May 1959, he denied any history of nervous problems and his 
psychiatric system was found to be normal.  In October 1962, 
he was seen complaining of gas and epigastric burning, 
lasting 2-3 weeks with some frequency, and he reportedly was 
nervous about his job situation.  The impression was anxiety.  
Service medical records do not otherwise refer to nervous 
problems.  At the February 1963 service separation 
examination, the veteran denied a history of nervous problems 
and his psychiatric system was found to be normal.  He was 
released from active duty in early April 1963.

Medical records from Alaska Psychiatric Institute show the 
veteran was voluntarily admitted there in June 1964 after 
being treated for several days earlier that month at St. 
Joseph's Hospital in Fairbanks where the impression had been 
schizoaffective psychosis with suicidal tendencies.  Records 
of the June 1964 admission to St. Joseph's are unavailable.  
The records from Alaska Psychiatric Institute show the 
veteran remained there from June to September 1964; he 
apparently then briefly left the hospital and returned soon 
thereafter; and he was again discharged from the facility in 
October 1964.  The discharge diagnosis was cyclothymic 
personality manifested by alternation moods of elation and 
sadness, mainly characterized by depression.  The medical 
records from this treatment refer to stress associated with a 
divorce, and following the admission the veteran returned to 
his home in Connecticut.  

VA and private medical records from 1972 relate a psychiatric 
history which included hospitalization in Alaska for several 
months in 1964, and later treatment in the 1960s.  Hospital 
and outpatient records from 1972 to 1997 show various 
diagnoses such as manic-depressive disorder (bipolar 
disorder), schizophrenia, schizoaffective disorder, alcohol 
abuse, and a personality disorder.  At different times, the 
veteran related that his psychiatric problems began before, 
during, or after service.  

In various statements in support of his current claim for 
service connection, the veteran gave his opinion that his 
bipolar disorder has existed since birth.  He said the 
condition was present but not detected while he was in the 
military.  He related that while he was in the Air Force he 
would experience periods of anxiety and hysteria, but that 
such went untreated by military doctors.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence will be presumed for 
certain chronic diseases, including psychoses, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113,1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran claims service connection for bipolar disorder 
which he contends is attributable to service.  His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records are negative for a chronic 
psychiatric disorder.  The service records show that he was 
treated for one isolated incident of job-related anxiety in 
October 1962.  At his February 1963 service separation 
examination, his psychiatric system was found to be normal 
and he denied a history of nervous problems.  He was released 
from active duty in April 1963.  The first post-service 
psychiatric treatment was in June 1964, more than one year 
following his separation from service, at which  time he was 
hospitalized at facilities in Alaska; the initial impression 
was a psychosis and the final diagnosis was a cyclothymic 
personality.  The Board notes that a personality disorder is 
not a disability for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).  In any event, even 
if a psychosis was present in June 1964, such is more than a 
year after active duty and the presumption of service 
incurrence does not apply.  The claims file contains records 
showing psychiatric treatment after 1964, and there have been 
various diagnoses including bipolar disorder.  

However, there is no medical evidence linking his current 
bipolar disorder (which was first manifest more than a year 
after service) to his military service, as required for a 
well-grounded claim.  Caluza, supra.  The veteran's 
statements that anxiety in service is related to his current 
psychosis do not serve to make his claim well grounded, 
because he is a layman and has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
his self-reported lay history (attributing his current 
disability to service), transcribed in some of the medical 
records, is not competent medical evidence of causality for a 
well-grounded claim.  LeShore v. Brown, 8 Vet.App. 406 
(1996).  

In the absence of competent medical evidence showing a nexus 
between service and the veteran's current disability, his 
claim of service connection for bipolar disorder is not well 
grounded.  Caluza, supra.  Therefore the claim must be 
denied.  


ORDER

Service connection for bipolar disorder is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

